SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

546
CAF 13-00825
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF AGNES SARAGO,
PETITIONER-RESPONDENT,

                     V                                           ORDER

JOSEPH SARAGO, RESPONDENT-APPELLANT.


ALAN BIRNHOLZ, EAST AMHERST, FOR RESPONDENT-APPELLANT.

LEGAL SERVICES FOR THE ELDERLY, DISABLED OR DISADVANTAGED OF WESTERN
NEW YORK, INC., BUFFALO (DAVID A. SHAPIRO OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered April 11, 2013 in a proceeding pursuant to Family
Court Act article 8. The order, among other things, directed
respondent to stay away from petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court